      Case 4:18-cv-01443 Document 89 Filed on 01/06/21 in TXSD Page 1 of 5
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 06, 2021
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk

                                HOUSTON DIVISION

ADAMS EMS, INC.,                               §
                                               §
                                               §
                      Plaintiff,               §
                                               §
VS.                                            §           CIVIL ACTION NO. H-18-1443
                                               §
ALEX M. AZAR, II, SECRETARY,                   §
UNITED STATES DEPARTMENT OF                    §
HEALTH AND HUMAN SERVICES                      §
                                               §
                                               §
                      Defendant.               §

                               MEMORANDUM AND ORDER

I.     Background

       This is a Medicare overpayment case. The plaintiff, Adams EMS, is an ambulance

company participating in the Medicare program as a supplier. The defendant is Alex M. Azar II,

Secretary of the Department of Health and Human Services, in his official capacity. The premise

of the lawsuit is that the Department’s contractors wrongfully calculated the Medicare

overpayments Adams EMS received. The Department sought repayment of $418,035; Adams

argued that the amount of overpayment was just under $15,000. Adams tried to obtain a hearing

before an agency administrative law judge, but faced a multi-year delay due to case backlog. The

Department threatened to recoup the $418,035 extrapolated Medicare overpayment. Adams sued

Secretary Azar for violating due process, violating the Medicare Act, violating the statutory

limitation on recoupment, and acting ultra vires.     Adams sought a declaratory judgment,

mandamus relief, and an injunction prohibiting the Department from recouping the alleged

overpayment while Adams waits for a hearing before an administrative law judge.
      Case 4:18-cv-01443 Document 89 Filed on 01/06/21 in TXSD Page 2 of 5




       This court dismissed Adams’s mandamus claims and granted a TRO and a preliminary

injunction restraining the Department from withholding any Medicare receivables pending an

administrative-law-judge hearing. (Docket Entry Nos. 21, 48, 49). The court found, in the absence

of Fifth Circuit authority, that Adams was likely to show that it had a property interest in receiving

and retaining the Medicare payments it earned, and that the government violated that interest by

failing to timely adjudicate Adams’s administrative appeal. (Docket Entry No. 48 at 19–20). The

parties cross-moved for summary judgment. (Docket Entry Nos. 64, 65). The parties responded

and Adams replied. (Docket Entry Nos. , 66, 67, 68). Before Azar replied to the response, the

court stayed the case pending the Fifth Circuit’s decision in Sahara Health Health Care, Inc. v.

Azar, 975 F.3d 523, 533 (5th Cir. 2020).

       In Sahara Health, the Fifth Circuit considered very similar due process and ultra vires

claims by a healthcare provider and rejected them. Adams and Azar provided supplemental

briefing on the Sahara Health decision. (Docket Entry Nos. 85, 88). The court now considers the

motions for summary judgment under the law announced in Sahara Health.

II.    Summary Judgment Standard

       “Summary judgment is appropriate only if there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Vann v. City of Southaven, Miss.,

884 F.3d 307, 309 (5th Cir. 2018) (per curiam) (internal quotation marks omitted); Fed. R. Civ. P.

56(a). “A genuine dispute of material fact exists when the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Burrell v. Prudential Ins. Co. of Am., 820 F.3d

132, 136 (5th Cir. 2016) (internal quotation marks omitted).




                                                      2
       Case 4:18-cv-01443 Document 89 Filed on 01/06/21 in TXSD Page 3 of 5




III.    Analysis

        Like the plaintiff in Sahara Health, Adams completed step two of the four-step

administrative review process and faced recoupment while mired in a three-to-five year waiting

period for an administrative-law-judge hearing. See Sahara Health, 975 F.3d at 526; (Docket

Entry No. 1 at ¶ 3). And, like the Sahara Health plaintiff, Adams declined to exercise its option

to escalate its appeal directly from step two to step four, which would be review by the Department

of Health and Human Services’ Appeals Board. See Sahara Health, 975 F.3d at 532; (Docket

Entry No. 64 at 4). Like the Sahara Health plaintiff, Adams alleged that the Department violated

statutory and constitutional due process rights and acted ultra vires when it began recouping the

Medicare overpayment amount it alleged without first providing a hearing before an administrative

law judge within 90 days. See Sahara Health, 975 F.3d at 525; (Docket Entry No. 1 at ¶ 1).

        The Sahara Health court acknowledged that, as in this case, the Medicare recoupments

would likely cause the plaintiff to go out of business. See Sahara Health, 975 F.3d at 530; (Docket

Entry No. 48 at 22). The Sahara Health court found that the plaintiff’s private interest in avoiding

recoupment outweighed the government’s interest under the Mathews v. Eldridge balancing test.

975 F.3d at 529 (quoting Mathews v. Eldridge, 424 U.S. 319 (1976)). But the court found that the

plaintiff had received all the process it was due. Sahara Health, 975 F.3d at 533. The court also

found that the Department had not acted outside the bounds of the authority that it had under the

Medicare Act, 42 U.S.C. § 1395ff, by failing to make the administrative appeal available before

recoupment. Id. at 533. And, in Sahara Health, the Fifth Circuit found that the plaintiff had failed

to demonstrate the additional value of the live hearing: the plaintiff did not argue that it could

demonstrate good cause to present additional evidence, and it did not “identify a single point of




                                                     3
      Case 4:18-cv-01443 Document 89 Filed on 01/06/21 in TXSD Page 4 of 5




inquiry it would pursue or a single dispute of material fact that it would address if given the

opportunity to cross-examine the government's witnesses.” Sahara Health, 975 F.3d at 531.

       Adams argues that its claims are distinguishable from those in Sahara Health because it

seeks to present live testimony to challenge the overpayment calculation that would not be allowed

before the Appeals Board. (Docket Entry No. 88 at 4). Adams presented some evidence about the

value of a hearing, but, under Sahara Health, Adams has not demonstrated how the hearing before

the administrative law judge would meaningfully differ from the review available through the

escalation process. Adams does not argue that it can show good cause to present additional

evidence at a live hearing. And, “even if [Adams] received the hearing that it requests, it is

unlikely that it would even receive the opportunity to cross-examine a witness,” because cross-

examination is available only if the Department chooses to make the witness available. Sahara

Health, 975 F.3d at 531 (emphasis in original). Adams might still be able to present live testimony

to the Appeals Board, which may decide to conduct a hearing when it determines that it is

necessary. 42 C.F.R. § 405.1108(d).

       Considering claims and facts similar to those before this court, the Sahara Health court

found that the plaintiff received adequate process under the Constitution and the Medicare Act,

and that the Department acted within its statutory authority. Sahara Health, 975 F.3d at 525. The

same result applies here.

IV.    Conclusion

       Adams’s statutory, due process, and ultra vires claims fail as a matter of law. The court

grants Azar’s motion for summary judgment, (Docket Entry No. 64), and denies Adams’s motion

for summary judgment, (Docket Entry No. 65).




                                                    4
Case 4:18-cv-01443 Document 89 Filed on 01/06/21 in TXSD Page 5 of 5




 Final judgment is separately entered.

        SIGNED on January 6, 2021, at Houston, Texas.


                                                _______________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                         5
